


Exhibit 10.22
2455 Paces Ferry Road, Atlanta, GA 30339
[hdlogo.jpg]
December 21, 2012


Ms. Carol B. Tomé
2455 Paces Ferry Road
Atlanta, GA 30339


Re: Code Section 409A Amendment - Timing of Release of Claims


Dear Carol:


We are proposing a simple amendment to your employment letter to bring it into
documentary compliance with Section 409A of the Internal Revenue Code. The
amendment relates to the timing of a release of claims in order to receive
severance benefits, in accordance with the IRS's interpretation of that
requirement as set forth in Notices 2010-6 and 2010-80.


By signing below, please indicate your agreement to the following amendment to
your employment letter, dated as of January 20, 2007, and amended as of January
1, 2009 by that certain Code Section 409A General Amendment to the Home Depot
Compensation Arrangements (collectively, the “Agreement”).


The Agreement is hereby amended by adding the following paragraph:


“Notwithstanding anything to the contrary herein, your receipt of any separation
payments pursuant to this agreement is conditioned upon your execution and
non-revocation of an agreement and general release in a form acceptable to the
Company's legal counsel (the “Release”). The Release (i) must be presented by
the Company to you within 7 days after your separation of employment and (ii)
must be executed by you, and all revocation periods shall have expired, within
60 days after your separation from employment; failing which such payments shall
be forfeited. If such 60-day period spans two calendar years, the payments shall
not be made or commence before the second such calendar year, even if the
Release becomes irrevocable in the first such calendar year. In other words, you
are not permitted to influence the calendar year of payment based on the timing
of your signing of the Release.”


Additionally, by signing below, you acknowledge that you consent to the
elimination, effective January 2013, of the Supplemental Executive Choice
Program (SECP). The SECP includes executive life insurance and leased car
benefits.


Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.


By signing below the parties hereby agree to this amendment as of December 21,
2012.


THE HOME DEPOT, INC.




By: /s/ Francis S. Blake
Date: December 21, 2012




Agreed to and Accepted by:


/s/ Carol B. Tomé            
Carol B. Tomé
Date: December 21, 2012




